Putnam Investments One Post Office Square Boston, MA 02109 January 5, 2009 Securities and Exchange Commission treet NE Washington, DC 20549 Re: Putnam Investment Funds (Reg. Nos. (33-56339) (811-07237)) on behalf of its Putnam International Capital Opportunities Fund series (the Fund) Post-Effective Amendment No. 96 to Registration Statement on Form N-1A (the Amendment) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 96 to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 30, 2009. Comments or questions concerning this certificate may be directed to Anne Duffy at 1-800-225-2465, ext. Very truly yours, Putnam Investment Funds By: /s/ Charles E. Porter Charles E. Porter Senior Advisor cc: ROPES & GRAY LLP
